              Case 19-22812-PGH          Doc 45     Filed 02/11/20     Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                www.flsb.uscourts.gov


IN RE:                                                       Case No.: 19-22812-JKO
                                                             Chapter 13
DARRON L. DEANE
     Debtor                  /

                       MOTION TO ALLOW LATE FILED CLAIM
                     RE: GISELA A. VOLKMEIER #5407 (Claim #7-1)

       COME NOW the Debtor, DARRON L. DEANE, by and through the undersigned attorney,

and files this Motion to Allow Late Filed Claim Re: Gisela A. Volkmeier #5407 (Claim #7-1) and

would show:

       1.     On September 25, 2019, the Debtor filed for relief.

       2.     The Debtors properly listed and noticed the Creditor Gisela A. Volkmeier #5407

              (hereafter “Creditor”) on schedule D.

       3.     The Creditor has failed to file a claim in the case.

       4.     On January 22, 2020, the Debtor’s undersigned attorney filed a claim on behalf of

              Gisela A. Volkmeier #5407 (Claim #7-1).

       WHEREFORE Debtor prays this honorable court will Grant this Motion to Allow the Late

Filed Claim (POC #7-1) Re: Gisela A. Volkmeier #5407 and grant any further relief the court

deems appropriate.

                                             Respectfully submitted,

                                             /s/WINSTON I. CUENANT
                                             Winston I. Cuenant
                                             Cuenant & Nazareth, PA
                                             FBN: 50167
                                             101 NE 3rd Avenue, Suite 1500
                                             Fort Lauderdale, FL 33301
                                             Telephone: (954) 766-4271
                                             Facsimile: (954)379-4454
                                             Attorneys for Debtor
              Case 19-22812-PGH         Doc 45     Filed 02/11/20     Page 2 of 2




                                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice
in this Court as set forth in Local Rule 2090-1(A) and that a true and correct copy of this Motion
has been provided via U.S. first class mail and/or CM/ECF, upon the parties listed on the attached
service list this 11th day of February 2020

                                             /s/WINSTON I. CUENANT
                                             Winston I. Cuenant


SERVICE LIST:

Robin Weiner, Chapter 13 Trustee

Gisela A. Volkmeier, P.O. Box 2273, Fort Lauderdale, FL 33303;
